Citation Nr: 1208511	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) before October 12, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 


FINDINGS OF FACT

1.  The Veteran is unable to find or maintain substantially gainful employment due to his service connected disabilities.  

2.  The Veteran's claim for TDIU is moot as of October 12, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met prior to October 12, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

2.  After October 12, 2010, the Veteran's claim for TDIU is moot.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Entitlement to TDIU

The Veteran is seeking entitlement to a total disability rating, arguing that he is unable to work due to his service connected disabilities.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011). 

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

The Veteran is service connected for posttraumatic stress disorder (PTSD), which is rated as 70 percent disabling.  The Veteran is also service connected for diabetes mellitus, currently rated as 20 percent disabling; peripheral neuropathy of the right upper extremity, currently rated as 30 percent disabling; peripheral neuropathy of the left upper extremity, currently rated as 20 percent disabling; peripheral neuropathy of the left and right lower extremities, each rated as 20 percent disabling; bilateral tinnitus, currently rated as 10 percent disabling; ischemic heart disease with coronary artery disease, currently rated as 10 percent disabling; and a scar, bilateral hearing loss, and erectile dysfunction all assigned a non-compensable (0 percent) disability rating.  His combined disability rating is currently 100 percent, effective October 12, 2010.  

From April 12, 2007, when the Veteran submitted his claim for TDIU through October 12, 2010, the Veteran's combined disability rating was 90 percent.  

In light of the fact that the Veteran's rating is now at 100 percent, the Board considered dismissing this issue.  On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 

But in view of the issuance by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in that OGC precedent opinion, the General Counsel recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC ), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

Here, the Board notes that the Veteran has been receiving special monthly compensation under 38 U.S.C.A. § 1114(k) from July 27, 2006.  Therefore, as the Veteran as the Veteran has been receiving compensation for a 100 percent combined disability, as well as special monthly compensation from October 12, 2010, the issue of entitlement to TDIU is moot from that time.  However, the Board will address the issue of entitlement to TDIU prior to October 12, 2010.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims ("Court") has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

As noted above, the Veteran is service connected for a number of disabilities, including PTSD, diabetes mellitus, coronary artery disease, peripheral neuropathy of the upper and lower extremities, and bilateral hearing loss.  He also has a number of non-service connected disabilities, including multiple sclerosis.  

The record reflects that the Veteran has not worked since 2007, when he left his job as a heavy equipment mechanic.  He was apparently unable to pass a physical examination for this job or to maintain his commercial driver's license.  VA treatment records suggest that his primary reason for retiring was because of increasing low back pain and weakness associated with his non-service connected multiple sclerosis and at a January 2010 VA examination, the Veteran reported that he is in receipt of disability benefits from the Social Security Administration (SSA) for his multiple sclerosis; however, the Veteran has argued that his service connected disabilities alone prevent him from maintaining gainful employment.  

Evaluation reports from a private psychologist, Dr. L.C., show that the Veteran was treated for PTSD and major depression in 2006.  The Veteran reported having poor concentration and difficulty remembering things.  An MMPI evaluation suggested that the Veteran was likely to be anxious and irritable, may have difficulty making major decisions, and easily becomes overwhelmed making major ones.  

At a May 2006 VA examination, the Veteran reported that he has some concentration problems and sometimes has a hard time figuring out what to do at his job.  In an October 2006 addendum, the Veteran and his spouse reported that the Veteran has episodes of extreme irritability, occasionally intimidating his family and co-workers.  The Veteran also reported that he had difficulty finishing tasks because of poor concentration and that he has difficulty being around other people.  

An October 2006 VA genitourinary examination attempted to distinguish between the symptoms of the Veteran's service connected peripheral neuropathy and his non-service connected multiple sclerosis.  The examiner concluded that most of the Veteran's symptoms in his lower extremities are due to peripheral neuropathy, while approximately fifty percent of the symptoms in his upper extremities are.  

At a May 2007 VA psychiatric examination, the Veteran reported problems with irritability at home and work, including getting into physical altercations when his was younger.  However, he was able to hold a job until 2007 and attributed his reasons for retiring to his multiple sclerosis.  The Veteran's spouse reported that he will sometimes throw or break things at home.  She also described some cognitive impairment, noting that she often has to tell the Veteran something multiple times before he comprehends and that he is frequently forgetful, misplacing things and leaving the water running.  He also has some difficulty planning and completing tasks.  A mini mental status examination showed some problems with concentration and memory, although the Veteran was able to follow simple commands.  The examiner diagnosed the Veteran with PTSD and a cognitive disorder, not otherwise specified.  The examiner opined that the Veteran's cognitive problems are probably due to both lacunar infarcts from diabetes and plaque formation from multiple sclerosis.  

At a May 2007 VA examination of his diabetes mellitus, the examiner concluded that the Veteran is moderately impaired, but mainly by his non-service connected multiple sclerosis, rather than his diabetes mellitus, which is well controlled.  

In February 2008, the Veteran's VA primary care physician, Dr. M.R., submitted a statement in which she clarified that the Veteran experiences pain and loss of feeling in his lower extremities as a result of diabetic peripheral neuropathy, not multiple sclerosis.  

In a January 2009 statement, the Veteran's spouse, K.L., reported that the Veteran goes for long periods of time without showering and will not shave or put on clean clothes for days unless she reminds him to.  He watches television and drinks all day and rarely leaves the house.  If someone gets in his way, he will become very angry, on one occasion throwing the remote control at his granddaughter. 

At a July 2009 VA psychological examination, the Veteran described increasing social isolation and decreased inclination to leave his home, related in part to increasing irritability and anger management problems, as well as other PTSD symptoms.  The Veteran indicated that he could no longer work due to related to pain and weakness from his multiple sclerosis, but also reported increasing anger management and interpersonal problems in his on-the-job relationships.  

The Veteran demonstrated deficits or impairment in his short-term memory, concentration, abstract reasoning, judgment, and insight, and frequently "lost his train of thought" and forgot what he was talking about.  The examiner stated that he was unable to determine without resorting to mere speculation the cause of the Veteran's cognitive impairment, but indicated that the Veteran's service connected diabetes mellitus and PTSD, as well as his non-service connected multiple sclerosis could all impact the Veteran's cognitive abilities and functioning.  The examiner characterized the Veteran's prognosis for improvement in his mental disorders and related functional impairments as "extremely poor."  

In January 2010, the Veteran was afforded a series of VA examinations, including an audiological examination, a psychiatric evaluation, and a general medical examination.

The VA audiologist opined that with proper hearing amplification, there are occupations which can be performed by someone with hearing impairment and that it might be possible for the Veteran to "perform certain tasks to complete specific functions."  However, the examiner cautioned that the Veteran would need to avoid any potentially dangerous tasks, as the Veteran's difficulty or inability to hear instructions or safety signals and communicate effectively with others could place him and his coworkers at risk.  

The physician's assistant who performed the general medical examination opined that the Veteran would no longer be able to perform his usual occupation of a heavy diesel mechanic, as the Veteran is no longer able to manage such intensive physical labor, secondary to his service connected neuropathies, as well as non-service connected respiratory problems.  The VA examiner suggested that the Veteran might be able to perform some type of sedentary or clerical position, but was experiencing increasing difficulty manipulating objects with his hands secondary to his service connected peripheral neuropathy of the upper extremities. 

At his psychiatric evaluation, the Veteran continued to report problems with anger and irritability.  He also reported memory problems, although the examiner felt that there was insufficient evidence of a separate cognitive disorder.  The examiner opined that the Veteran's PTSD symptoms such as flashbacks, anger, irritability, suspiciousness, hypervigilance, and increased startle response would limit the Veteran's productivity, reliability, and efficiency in the work setting.  However, as the Veteran as to this point refrained from hurting anyone, the examiner opined that "it is very likely that employment would be feasible in a loosely supervised situation, requiring little interaction with the public.  

Based on all the above evidence, the Board finds that while it is difficult to separate the effects of the Veteran's service connected disabilities from his non-service connected disabilities, the Veteran's service connected disabilities alone are sufficiently disabling to preclude substantially gainful employment.  

While any one of the Veteran's disabilities would not be sufficient to preclude employment, the Board finds that the combined effect of all of the Veteran's service connected disabilities makes maintaining substantially gainful employment unlikely.  The Veteran's peripheral neuropathy of the upper and lower extremities when combined with his ischemic heart disease and diabetes mellitus renders him unable to manage the physically demanding labor that he has performed during his career.  It seems unlikely that the Veteran, who has not even completed high school, could secure a sedentary or clerical position; however, even if he did, his increasing difficulty manipulating objects with his hands, his communication difficulties secondary to his hearing loss, his significant PTSD symptoms, and his reported problems with concentration and memory (which may or may not be related to his service connected disabilities) make it unlikely that he could perform even sedentary or clerical work.  The evidence of record, taken as a whole, suggests that the Veteran's service connected disabilities have continued to worsen over the period on appeal and his long term prognosis is poor.  

For these reasons, entitlement to TDIU is granted prior to October 12, 2010, when the Veteran received a 100 percent rating. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

This is a somewhat complicated situation:  TDUI has been granted by the Board.  The RO must now address the effective date of the TDIU in the first instance (as it would, for example, in a situation in which the Board granted an increase rating, the Board would not normally address the effective date of the grant at that time).  If the Veteran disagrees with the findings of the RO regarding the effective date of TDIU, this action may be appealed to the Board.  However, in light of the fact that the RO has never address this issue, the Board does not have jurisdiction of when TDIU (as opposed to the 100% rating, which is not before the Board) is to be implemented.

In any event, TDIU prior to October 12, 2010 is rendered moot by the 100% rating awarded by the RO.        

ORDER

Entitlement to a total disability rating due to individual unemployability (TDIU) is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


